Citation Nr: 0217151	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  95-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for white matter lesions 
of frontal, parietal and temporal brain lobes, to include 
as due to exposure to Agent Orange (AO).

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, to include as due to exposure to AO.

3. Entitlement to service connection for a chronic acquired 
skin disorder, other than actinic damage of bilateral 
dorsal hand, to include as due to exposure to AO.

(The issue of entitlement to service connection for a 
chronic acquired respiratory disorder, to include as due to 
exposure to AO, is the subject of a future decision.)







REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1994, from 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied entitlement to 
service connection for respiratory problems including 
emphysema and indeterminate lung nodule, and for brain 
lesions.

This matter also arises from an April 1995 rating decision 
wherein the RO denied entitlement to service connection for 
rash/spots on the legs.

In addition, this matter arises from a November 1995 rating 
decision wherein the RO denied service connection for 
hypertension.  Initially, the Board notes that there was a 
prior final decision on this issue and accordingly has 
recharacterized the issue as reflected on the title page.  

The fact that the RO may have considered the claim on the 
merits is not binding on the Board's determination of the 
question of whether new and material evidence has been 
submitted.  See Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) held that the U. S. Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (CAVC)  correctly construed 38 U.S.C. §§ 
5108 and 7104 in holding that the Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

The veteran presented testimony at a personal hearing before 
a hearing officer at the RO in November 1995.  A copy of the 
transcript is in the claims file.

The veteran and his spouse also presented testimony at a 
personal hearing before the undersigned member of the Board 
via a video conference at the RO in October 1997.  A copy of 
the transcript is in the claims file.  

The Board remanded the case to the RO in April 1998 for 
further development and adjudicative actions.

During the pending appeal, in a rating decision in August 
2000, the RO granted service connection for actinic damage, 
bilateral of the dorsal hand and assigned a noncompensable 
evaluation effective from June 1994.  

In September 2000, the RO affirmed the denials of 
entitlement to service connection for a respiratory disorder 
and for hypertension.  

In May 2000 the RO most affirmed the denial of entitlement 
to service connection for white matter lesions of frontal, 
parietal and temporal brain lobes.    

The case has been returned to the Board for further 
appellate review.


The Board is undertaking additional development on the issue 
of entitlement to service connection for a chronic acquired 
respiratory disorder, to include as due to exposure to AO, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104, 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23,2002 (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1. The competent, probative medical evidence of record does 
not show that the veteran currently has white matter 
lesions of frontal, parietal and temporal brain lobes 
linked to active service on any basis.  

2. In an April 1991 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
a claim of entitlement to service connection for 
hypertension.

3. Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it 
must be considered to fairly decide the merits of the 
claim for service connection for hypertension, to include 
as due to exposure to AO, has not been received since the 
April 1991 rating decision.  

4. The competent, probative medical evidence of record does 
not show that the veteran currently has a skin disorder, 
other than actinic damage to bilateral dorsal hand, linked 
to active service on any basis.


CONCLUSIONS OF LAW

1.  White matter lesions of frontal, parietal and temporal 
brain lobes, to include as secondary to exposure to AO, were 
not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  Evidence received since the final April 1991 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for hypertension, is not 
new and material, and the veteran's claim for that benefit 
is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2002).

3.  A chronic acquired skin disorder, other than actinic 
damage of the bilateral dorsal hand, to include as secondary 
to exposure to AO, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran had colds, 
job difficulties from breathing dust, nasal drainage, and 
sore throats during active service.  He also had a mole, 
pneumonitis, and bronchitis while he was on active duty.  In 
December 1975, the veteran was seen for a month's history of 
shortness of breath, paroxysmal nocturnal dyspnea and dizzy 
spells.  A one-year history of hypertension was recorded.  
He also had a history of heavy smoking for several years.  
Blood pressure was 150/90.  There were a few rhonchi of the 
chest.  The impression was bronchitis.
Service medical records show a papular-macular eruption 
assessed as eczema, a rash and circular inflamed areas of 
the skin of the veteran's arms and hips.

At his retirement examination in August 1976, it was noted 
that his blood pressure was higher than normal.  Additional 
blood pressure readings on three different days were 
obtained and evaluated as normal.  The evaluation of his 
skin only noted a scar of the left buttocks, an appendectomy 
scar and tattoos.  

The veteran filed an initial claim in November 1990 for loss 
of hearing.  He was afforded a VA Compensation and Pension 
(C&P) examination in December 1990.  It was his initial 
disability examination.  The examiner reviewed the medical 
records and noted, in pertinent part, that the veteran had 
had hypertension for one year and was on medication.  
Clinical findings were provided.  Blood pressure was 144/94.  
The neurological examination was symmetrical and intact.  
Borderline hypertension, controlled on medication, was 
diagnosed.  There were no complaints, findings or diagnosis 
of a skin disorder.

In an April 1991 rating decision the RO denied service 
connection for hypertension after review of service medical 
records from the enlistment examination in August 1956 to 
the retirement examination in August 1976, and the report of 
a December 1990 VA examination.  The RO noted that blood 
pressure checks were done at retirement, but chronic 
hypertension was not found and no medication was required.  
The veteran was notified of the denial by letter dated in 
April 1991.

The U.S. Army Medical Facility at Fort Carson replied in 
July 1991 to a request for outpatient treatment records from 
1976 to the date of the request, June 1991, that no computer 
listing, no episode of hospitalization and no outpatient 
treatment records were found.  

Medical treatment notes from United States Air Force (USAF) 
Academy Hospital for the period from 1984 to 1991, to 
include copies of reports from Memorial Hospital in 1990 and 
Colorado Springs Medical Center in 1984 and duplicate copies 
of service medical records, were received in July 1991.  

The USAF Academy Hospital records show in January 1984 a 
clinic record noted that the veteran had done well with 
combined therapy for sinusitis and no longer had headaches.  
In July 1990, Dr. SCO wrote that the veteran had a long 
history of headache syndrome which he dated back to the 
onset at the time of his motor vehicle accident in November 
1988.  A December 1989 entry reflects that the veteran was 
on medication for hypertension.  Records pertaining to a 
hospitalization in October 1990 for a thyroid condition show 
a diagnosis of essential hypertension. 

A physician at Colorado Springs Medical Center reported in 
September 1987 that the veteran had been seen between 1983 
and 1986 for multiple problems to include dizzy spells, 
migratory itching, and tinea corporis.

After receipt of a letter from the Secretary of VA 
concerning AO exposure, the veteran replied in March 1994 
and listed several conditions that might be related to his 
exposure to AO to include multiple patchy white matter 
lesions, bilaterally, involving the frontal, parietal, and 
temporal lobes of the brain, emphysema, respiratory 
problems, indeterminate lung nodule.  Hypertension was not 
included in this initial list.  

A letter from a private psychologist, AIM, Ph.D. written in 
May 1994 noted that the veteran had had continuing medical 
problems since his military exposure and reported toxic 
exposure to AO in Vietnam.  He needed help in processing his 
claim for military related disability. 

In June 1994, the veteran sought to establish service 
connection for emphysema, rash/spots on both legs and high 
blood pressure, all claimed as a direct result of being 
exposed to AO.  

In June 1994 the RO denied service connection for brain 
lesions to include as due to exposure to AO on a direct or 
presumptive basis.  The veteran was notified of the decision 
in July 1994.  

In December 1994 the RO wrote to the veteran that he had 
been notified in April 1991 of the denial of entitlement to 
service connection for hypertension.  The one year appeal 
period had expired and the decision had become final, and 
new and material evidence had to be submitted to reopen the 
claim.  Since there was no indication that there was 
additional evidence to review, there was no plausible basis 
on which to consider whether the claim was reopened. 

In January 1995, the veteran submitted a notice of 
disagreement.  He stated that he was on medication for 
hypertension.  A magnetic resonance imaging (MRI) two years 
earlier showed that he had white lesions on the brain.  He 
still had a rash on both ankles.  He reported having a 
Compensation and Pension (C&P) examination in January 1995.  

At a VA C&P examination in January 1995 the veteran reported 
that a rash on his legs had begun in 1976.  It reportedly 
would disappear for several months and then reappear with 
itching.  He also reported a slight rash on the top of his 
head.  He denied ever having a dermatologist's referral or 
diagnosis.

Hypertension reportedly had started in the 1960's.  He had 
been on treatment for about 10 years.  He stated that an MRI 
earlier that year had revealed white lesions in his brain of 
unknown significance.  

The VA examiner diagnosed mild essential hypertension and 
left lung scarring or atelectasis, COPD and reactive airway 
disease.  

In response to a request to Dr. EF for a copy of medical 
records, a reply received in February 1995 indicated that 
the veteran had not been seen since September 1990.

Records received from Dr. RL in March 1995 show that the 
veteran was seen for respiratory complaints.  He had 
periodic chest X-rays to follow a solitary pulmonary nodule.  

In a rating decision in April 1995 the RO determined that 
service connection for a rash/spots on bilateral leg was not 
well grounded.  In addition, the RO noted the previous 
denial in April 1991 for service connection for hypertension 
and determined that service connection for hypertension, now 
claimed as due to exposure to AO, remained denied.  The 
available scientific and medical evidence did not support 
the conclusion that the condition at issue was associated 
with herbicide exposure and there was no other basis for 
service connection.  

A statement of the case was issued in April 1995.  

In May 1995 the veteran submitted a notice of disagreement 
on the issues of hypertension and skin condition.  He 
submitted duplicate copies of service medical records 
showing that in service he was treated for high blood 
pressure.  He stated that he was currently taking 
medication.  The veteran further stated that the copies of 
service medical records reflected treatments for skin 
rash/irritation throughout 1974.  He had been treated at the 
Air Force Academy hospital as recently as the preceding 
year.  

The veteran submitted a substantive appeal in May 1995 with 
a personal statement, lay statements from his spouse and 
daughter, copies of military records verifying his military 
occupational skill as a Truck Master/Motor Transport 
Operator and his military service in Vietnam, medical 
treatment records prescribing medication for obstructive 
airways and treatment for cough, and a copy of his discharge 
physical examination. 

In his May 1995 substantive appeal, the veteran stated that 
he had no new evidence to provide on the issue of brain 
lesions.  He pointed out that his service medical records 
reflected that on various occasions he was treated for 
headaches.  The headaches were not diagnosed as being 
attributed to a specific condition.  He felt that it was 
more than reasonable to assume that the headaches were the 
premature stages of the brain lesions.  

The veteran's daughter and wife wrote in May 1995 that, 
during the period of time from 1965 to 1967, he came home 
covered in diesel fuel that had burned and irritated his 
skin. The diesel fuel had reddened his skin and sclera of 
his eyes.

In July 1995 the veteran submitted a lay statement from LF 
and a statement from Dr. RML, a private physician with 
regard to a respiratory disorder.

In November 1995 the RO denied service connection for 
hypertension and determined that the claim for service 
connection of rash/spots, bilateral legs was not well-
grounded.

A supplemental statement of the case was issued in November 
1995 on the issues of service connection for respiratory 
problems and brain lesions.

The veteran testified at a personal hearing at the RO in 
November 1995.  He indicated he wished to include issues of 
service connection for hypertension and a skin disorder in 
his appeal.  He testified as to the symptoms manifested and 
treatment received in service for the disabilities on 
appeal, and also testified as to the symptoms and 
manifestations of the claimed disabilities post service.  He 
described a later episode in December 1975 when he suddenly 
became short of breath, experienced tightness of the lungs 
and became dizzy.  

At the November 1995 hearing he recalled having been placed 
on medication for hypertension in 1974 for one month, which 
did lower his blood pressure.  He was next placed on 
medication for high blood pressure in about 1988 when 
treated at the Air Force Academy hospital.  

The veteran testified that he continually had a skin problem 
on his legs from 1973 and still had it.  He took medication 
for skin problems during active service and now treated it 
with over the counter medication.  The blotches on his legs 
reappeared about every three months.  It would itch for a 
while and then go away.

He first experienced headaches during active service and 
brain lesions were first detected by MRI after active 
service, a year and a half previously.  He testified that a 
VA doctor at the Denver VA Medical Center approximately four 
years earlier told him there was a relationship between his 
headaches and brain lesions after reviewing his MRI.  The 
doctor also said that they did not know from where the white 
spots on his brain came. 

He had been treated for hypertension following active 
service at the Peak Medical Center.

The hearing officer issued a decision in January 1996 and 
the veteran was notified by a supplemental statement of the 
case issued in January 1996.  

In April 1996 the veteran submitted a Form 9 with a 
statement.  He requested a hearing before the Board in 
Washington, D.C. which he later changed first to a hearing 
before a Travel Board at the Denver RO and then to a video 
conference hearing.  

During a video conference hearing before the undersigned 
Board Member in October 1997, the veteran testified as to 
various skin, blood pressure, and neurologic symptomatology 
during active service and the treatment he sought and 
continuity thereafter.  His wife testified as to her 
observations regarding the veteran's disabilities and 
generally supported his testimony.  Postservice treatment 
supporting the claims was presented as having been provided 
at the Peak Medical Center and by a physician at Penrose 
Hospital.

In November 1997, the veteran submitted clinical records 
from the Colorado Springs Health Partners which he had 
previously indicated at his hearing was Peak Health Center.  
The records covering a period from March 1984 to August 1986 
show treatment for a skin rash and for unrelated disorders.  

The Board remanded the case in April 1998.

In October 1998 the veteran submitted records from the USAF 
Academy Hospital.  An October 1996 problem list included 
chronic muscular contraction headaches, subcortical white 
matter lesions of the brain, pulmonary nodule of the "LUL", 
hypertension and seborrheic dermatitis. 

In September 1995, the veteran sought treatment for blood 
pressure and dizzy spells.  About a week earlier, when he 
was driving at an altitude of approximately 9000 feet, he 
felt onset of dizziness and lightheadedness.  He felt better 
after going back down the mountain.  The assessment was a 
hypoxic episode related to the altitude.  He was advised to 
have supplemental oxygen in the car while in the mountains.  
He also was assessed with "HM".  

VA treatment records were received in December 1998 from the 
Denver VAMC to include records from the VA satellite clinic 
in Colorado Springs.  He sought treatment for dermatitis of 
his lower extremities.  In July 1996, the assessment was "? 
Neurodermatitis".  In June 1998 he was seen for mild lower 
extremities dermatitis.  He felt that medication kept the 
dermatitis under control.  He had seborrheic dermatitis on 
his scalp, dermatitis on his lower extremities and two 
actinic keratosis on his left hand. 

Records received from the Colorado Springs Psychological 
Center show that in October 1995 the veteran was seeing a 
clinical psychologist for supportive treatment in the 
management of his post-accident depression and anxiety, 
management of closed head injury residual deficits, and 
management of anxiety related to his numerous health 
problems and chronic pain.  

Although in February 1999 the veteran indicated that he had 
received treatment at Colorado Springs Health Partners 
(CSHP) from 1995 to the present, in April 1999 the he wrote 
that he had not received treatment at CSHP since 1986.  
Records received from CSHP in May 1999 including duplicate 
records show treatment in February 1985 for a rash on legs 
that was below the knee only.  The assessment was tinea 
corporis.    

A private July 1991 report of an MRI of the brain was 
reviewed. 

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 1999.  The examiner noted that the 
veteran's medical records were not available at the time of 
the evaluation; however, there were enclosures that had been 
photocopied from his claims file contained with the 
examination request and these were reviewed.

At the August 1999 VA C&P examination, the veteran reported 
being hypertensive in 1974 and was placed on medication at 
that time for 30 days.  He was restarted on antihypertensive 
therapy in 1979 and then the medication was stopped again.  
He was restarted on medication in 1985 and had been 
continued on antihypertensive medication since that time 
forward.  His blood pressure readings varied.  

The clinical findings noted blood pressure of 
150/85 that remained stable on subsequent checks.  

The VA examiner in August 1999 noted that the veteran has 
been medicated continuously since 1985 for hypertension and 
with electrocardiographic evidence of nonspecific findings.

The veteran was also afforded a VA C&P examination of the 
skin in August 1999.  He reported onset of itching and the 
subsequent development of a rash which involved his trunk 
and extremities diffusely.  After treatment his symptoms 
improved.  He described current flaring with a rash on his 
shins characterized as red spots with associated itching.  
The examiner noted that medical records showed a diagnosis 
of asteatotic eczema in 1974 for which he was treated with 
topical steroids and Atarax.  Clinical findings noted 
actinic damage over his bilateral dorsal hand, scattered 
intradermal nevi on his face and trunk, seborrheic keratoses 
scattered over his trunk, and psoriasis involving his elbows 
and knees, and excoriations with post-inflammatory 
hyperpigmentation over his shins.  




The diagnoses were actinic damage involving bilateral dorsal 
hands, but with no evidence of cancer; intradermal nevi 
scattered over the face and trunk; seborrheic keratoses 
scattered over the trunk; psoriasis involving the elbows and 
knees; and stasis dermatitis involving the shins 
bilaterally.  In addition, history of asteatotic eczema per 
medical record, currently asymptomatic.  This appeared to 
have been treated and is resolved.

The VA examiner commented, in pertinent part, that given the 
available information and without resorting to speculation, 
she was not able to relate the diagnoses, other than actinic 
damage of the hands, to the period of active military duty.  
Asteatotic eczema was present during the veteran's period of 
active duty but resolved with treatment.  Further, none of 
the above diagnoses was a recognized long-term result of 
possible toxic herbicide (e.g., AO) exposure while the 
veteran was in Vietnam (e.g., chloracne or other acneiform 
eruptions or porphyria cutanea tarda).  

The veteran was afforded a VA C&P examination in August 1999 
for evaluation of headaches and "brain lesions."  He 
reported having had headaches dating back to 1973.  He did 
not recall seeing any medical doctors for headaches when he 
was in the service.  He saw a private doctor about six years 
earlier for the headaches and for some memory problems.  He 
was told that the MRI showed white lesions and his doctor 
felt that there were too many of these for his age.  

The only head injury he recalled was in 1958 when a howitzer 
hit him on the head and knocked him out probably for a 
couple of seconds.  For the last six to eight years he had 
had recent and short term memory loss.  He also experienced 
dizzy spells about once a week; nothing in particular 
triggered these episodes.  His examination was limited to 
the neurological examination and clinical findings were 
presented.  


The VA examiner wrote:  

Tension headaches:  The veteran 
apparently has a longstanding headache 
disorder.  I did not find, in the 
service medical records, any references 
to a headache disorder.  He was seen on 
numerous occasions for cold and sinus 
symptomatology, and headaches were 
sometimes mentioned as part of this 
sequence.  The current headaches that he 
is complaining of are not in association 
with infectious or upper respiratory 
problems but rather are an independently 
occurring phenomenon.  At this point in 
time, there is inadequate documentation 
to warrant a diagnosis of headaches 
related to military service.

"Brain lesions":  This reference is 
apparently to the evaluation performed 
by Dr. P[] and an abnormality on the 
MRI.  The medical records from Dr. P[] 
are not present in the chart; therefore, 
they could not be reviewed.  The veteran 
himself has some memory deficits which 
appear to have developed in the last 
five or six years and do not appear to 
be related to his period of service.  
Otherwise, his review of systems, 
specifically in the direction of 
multiple sclerosis or other progressive 
neurologic disease is essentially 
negative, other than the memory 
problems.  At this time, there is 
insufficient medical information to 
establish a diagnosis of any chronic 
pathologic disorder or residuals 
thereof.

Note:  MRI report has been reviewed.  
MRI of 7/91 read by Dr. S[] indicates 
'multiple patchy white matter lesions...in 
frontal, parietal, and temporal lobes.  

These are in subcortical white matter 
areas and are sometimes confluent.     
[N]ot typical for demyelinating disease 
... suggests ... chronic ischemic disease ..., 
collagen vascular disease, and 
amyloidosis.'
The white matter lesions may be related 
to his recent onset memory problems.  
The etiology is unknown but of the 
appearance to suggest small vessel 
disease.  There is no evidence that 
these lesions are related to military 
service.  

A medical addendum was prepared in March 2000.  
The VA examiner wrote:
After reviewing the veteran's C file and 
treatments of record there is no 
available evidence contained within this 
file to indicate that the veteran was 
medicated in the service for an elevated 
blood pressure.  The veteran's only 
elevated blood pressure reading in the 
service that could be located was one 
that occurred near his release from 
active duty.  This blood pressure 
reading was 130/90.  Subsequent blood 
pressures were monitored for the 
following weeks and included results of 
115/75, 130/70 and 120/50.  Further 
review of the veteran's medical records 
indicated that a blood pressure reading 
was obtained on October 18, 1984, at 
which time his blood pressure was 
132/84.  There was concomitant evidence 
of the veteran's current medication and 
he was on no blood pressure medication 
but was on a decongestant medication, 
which would have further elevated the 
blood pressure of the veteran.  

The examiner is concluding that the 
veteran's hypertension appears to have 
developed sometime after the mid 1980s.  

This would be some ten years or more 
after the veteran's release from active 
duty; therefore, this examiner is 
concluding that the veteran's 
hypertension is not as likely as not to 
have developed while he was in the 
service.  


Criteria

General Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303..

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or during peacetime after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309(c) (2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be 
in sound condition except for defects noted when examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service preexisted service 
will rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 
(West 1991).  A veteran will be paid VA compensation 
benefits for a disability caused by a disease or injury 
incurred or aggravated by active military service during 
wartime.  See 38 U.S.C.A. § 1110 (West 1991). 

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which he 
served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with 
due consideration to the policy of the Department of 
Veterans Affairs to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Agent Orange

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2001) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2001).



38 U.S.C. 1116(f) provides that for purposes of establishing 
service connection for a disability or death resulting from 
exposure to a herbicide agent, including a presumption of 
service-connection under this section, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service.  Section 
201 of the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  

Chloracne or other acneiform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Multiple myeloma; Respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); or Soft 
tissue sarcoma.  38 C.F.R. § 3.309(e) (2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2001).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  38 
C.F.R. § 3.307(d).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994).  Competent medical evidence is required where the 
issue involves medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).


New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.



A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991 & Supp. 2002).  

A final and biding agency decision shall not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. At 1363.

If new and material evidence is presented or secure with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to do novo 
adjudication by the Board.  Barnett v. Brown, 83 Vet. 
App. 1380, 1383 (Fed. Cir. 1996).




New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is 
probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other 
evidence in the record, that it must be considered to decide 
the merits of the claim.  See Anglin v. West, 203 F. 3d 
1343, 1345-1346 (Fed. Cir. 2000) (upholding the first two 
prongs of the Colvin new and materiality test while defining 
how materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Analysis

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to 
the appellant will apply unless Congress provided otherwise 
or has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.  


In any event, the RO provided the veteran with the criteria 
of the new law and fully considered them in connection with 
the issues on appeal when it issued its May 2002 
supplemental statement of the case.

The amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
regarding any claim to reopen a finally decided claim apply 
to claims received on or after August 29, 2001.  

The veteran's claim was received prior to August 29, 2001, 
therefore, the amendments regarding reopening of a finally 
decided claim do not apply to this claim.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  The RO also provided the veteran a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

In December 1994, the RO notified the veteran of the prior 
denial, that new and material evidence was needed to reopen 
the claim of entitlement to service connection for 
hypertension, the type of evidence to submit, and that VA 
would assist in securing properly identified treatment 
records.  

In addition, the Board remanded the claim in April 1998 for 
further development.  The veteran was provided the 
opportunity to present testimony on his claims and did so.  
He was afforded VA medical evaluation examinations and 
medical opinions were obtained. 

As the Board noted earlier, the RO, in its May 2002 
supplemental statement of the case fully informed the 
veteran of the new law, as well as to submit evidence in 
support of his claims.  He has been advised of evidence he 
could submit himself or to sufficiently identify evidence 
and if private in nature to complete authorization or 
medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him 
of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Analysis

Service connection claims

It is of particular note that a new law, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), has amended the provisions of 
38 U.S.C.A. § 1116, in pertinent part, by expanding the 
presumption of exposure to herbicides to include all Vietnam 
veterans, not just those who have a disease on the 
presumptive list in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  

This provision became effective on December 27, 2001, and 
thus reverses the CAVC's decision in McCartt v. West, 12 
Vet. App. 164 (1999).  As the new provision is liberalizing, 
it is applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. at 312-13 (1991).  The veteran has 
been arguing all along that his disorders are herbicide-
related, so he will not be prejudiced by the Board 
considering the new provision in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Having served in the Republic of Vietnam during the period 
between January 9, 1962 and May 7, 1975, the veteran is 
presumed to have been exposed to a herbicide agent, such as 
AO.  See Section 201 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  

The presumption of service connection based on exposure to 
herbicide agents does not apply in this case as the 
veteran's claimed disorders are not listed in 38 C.F.R. 
§ 3.309(e).  In addition, the Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for several conditions, 
including, respiratory disorders (other than certain 
respiratory cancers) and circulatory disorders and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
64 Fed. Reg. 59232-59243 (November 2, 1999).

Service connection may alternatively be established by way 
of proof of actual direct causation, that herbicide exposure 
during service caused the claimed disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(d).

Although no presumption exists for the claimed disorders due 
to exposure to AO, the claim should nevertheless be 
developed under a direct service connection theory of 
entitlement under Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994) (Holding that when a veteran is found not to 
be entitled to a regulatory presumption of service 
connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.).

The CAVC has determined that to warrant service connection, 
there must be medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury, 
and medical evidence of a relationship between the claimed 
in-service injury and the present disease.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


White matter lesions of frontal, parietal and temporal brain 
lobes

The veteran sought service connection for white matter 
lesions of frontal, parietal and temporal brain lobes due to 
AO exposure.  He claimed that an MRI in July 1991 revealed 
white lesions on the brain of unknown significance.  In May 
1995 the veteran stated that he had no new evidence on the 
issue of brain lesions. 

The veteran contends that his inservice headaches were 
symptomatic of or the premature stages of the brain lesions 
that were later detected.  He reported first experiencing 
headaches during active service and that brain lesions were 
shown postservice by MRI in July 1991.  Although he stated 
that a VA medical doctor, unnamed, had told him that there 
was a relationship between his headache disorder and the 
brain lesions of unknown etiology, there is no evidence of 
record showing that a headache disorder began in service.  

The Board notes that evidence of record shows that in 
January 1984 the veteran no longer had headaches that had 
been resolved with treatment for sinusitis. 

Further, although at an August 1999 VA examination, the only 
head injury he could recall was in 1958 in service when a 
howitzer hit him on the head, not shown in the service 
medical records, evidence of record shows that the veteran 
sought private medical treatment for headache syndrome with 
onset reported at the time of a motor vehicle accident in 
November 1988 as stated by Dr. SCO in July 1990.  The 
headaches were diagnosed as muscle contraction or tension 
type headaches.  There was no link made between these 
headaches and military service.   

Furthermore, he was seen in October 1995 by a private 
medical doctor for treatment that included management of 
closed head injury residual deficits and post-accident 
symptoms.  This suggests that the veteran suffered a head 
injury in a post-service accident.

The veteran's own opinions and statements asserting that he 
has brain lesions related to his military service to include 
exposure to AO are not competent evidence in this case.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to diagnosis 
and/or medical causation.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

At his VA examination in August 1999, the veteran again 
reported having had headaches back to 1973, but denied 
seeing any medical doctors in service for headaches.  

A VA medical examiner in August 1999 reviewed the claims 
file and in a medical opinion stated that no reference in 
the service medical records to a headache disorder had been 
found.  Headaches were sometimes mentioned in service as 
part of cold and sinus symptomatology, but the current 
headaches were not in association with infectious or upper 
respiratory problems.  The VA examiner found no link between 
current headaches and service.  

In addition, the VA examiner opined that the veteran's 
memory deficits developed in the last five or six years did 
not appear to be related to service.  Other than memory 
problems, a review of systems, specifically for progressive 
neurologic disease was essentially negative.  After review 
of the July 1991 MRI report, the VA examiner concluded that 
etiology of the white matter lesions was unknown, but of the 
appearance to suggest small vessel disease.  The VA examiner 
found no evidence that these lesions were related to 
military service.  



White matter lesions of frontal, parietal and temporal brain 
lobes were not shown in service and there is no medical 
evidence of record linking such to service or to exposure to 
AO. 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for white matter 
lesions of frontal, parietal and temporal brain lobes to 
include due to exposure to AO and the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.

However, that doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).


Hypertension

Entitlement to service connection for hypertension was 
initially denied by the RO in an April 1991 rating decision 
and the veteran was notified of the decision in April 1991.  
The RO determined that chronic hypertension was not shown in 
service.  As the veteran did not initiate an appeal, the 
decision became final.  

Additional records received in July 1991 included duplicate 
copies of service medical records, and medical treatment 
notes from the U.S. Air Force Academy USAFA Hospital for the 
period from 1984 to 1991 that included copies of reports 
from Memorial Hospital in 1990 and Colorado Springs Medical 
Center in 1984.  

After review of these records, in an October 1991 rating 
decision, the RO determined that duplicate copies of service 
medical records were not new and material.  In addition, 
although the treatment records from the USAFA Hospital were 
new, they were not material to the issue of service 
connection for any condition as it was not shown that the 
conditions treated were shown during active duty or at 
separation.  This included hypertension.  The veteran was 
notified of this decision; however, he did not initiate an 
appeal and the decision became final.  

After new regulations were published regarding service 
connection for disabilities due to exposure to AO, the 
veteran sought to establish service connection in June 1994 
for several disorders due to exposure to AO to include 
hypertension.  

The Board is aware that it is possible for a change in the 
regulations to in essence constitute new and material 
evidence.  Under a line of cases including Spencer v. Brown, 
17 F.3d. 368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 
1141-2 (Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 
342 (1998), and Anglin v. West, 11 Vet. App. 361, 368 
(1998), a new VA regulation may create a new basis for 
entitlement or a new cause of action.  However, even taking 
the change in the AO regulation into consideration, the 
veteran's current hypertension is not part of the list of 
disabilities that can be presumptively service-connected 
based on exposure to AO.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e). Accordingly, changes in the regulation do not 
avail the veteran.

Evidence submitted since the last final decision included 
the report of a January 1995 VA C&P examination at which the 
veteran reported hypertension had started in the 1960s, and 
that he had been on treatment for about 10 years.  The 
statement concerning the onset of the claimed disability is 
a mere recitation of the veteran's account previously made 
and considered.  See Cox v. Brown, 5 Vet. App. 95 (1993). In 
addition, this evidence is cumulative of evidence previously 
considered that showed the veteran's contentions of having 
hypertension that started in the 1960s in service and 
continued.  

There was a diagnosis of mild essential hypertension at the 
January 1995 VA examination; however, the examiner did not 
provide a link between hypertension and service or 
continuity of symptomatology.  This evidence is cumulative 
of evidence previously considered that showed that the 
veteran currently had a diagnosis of hypertension treated 
with medication. 

The veteran's testimony in November 1995 that he was placed 
on medication for one month for hypertension in service and 
was next placed on medication in 1988 is merely reiterative 
of previous statements to that effect and cannot be 
considered to be new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).

The report of an August 1999 C&P examination shows a history 
of the veteran receiving treatment for hypertension in 
service; however, this is based on the appellant's 
recitation of history and does not establish a relationship 
between a claimed disability in service and a currently 
claimed disorder.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  

In addition, at the August 1999 VA C&P examination, the 
veteran stated that after being treated in service, he was 
restarted on antihypertensive therapy in 1979, then stopped 
and restarted on medication in 1985 and had been on 
antihypertensive medication since that time.  This evidence 
is cumulative of evidence previously considered that showed 
the veteran's contentions of having hypertension that 
started in service and continued to the present and as such, 
is not new and material evidence.    

The VA examiner in August 1999 first only noted that the 
veteran had been medicated for hypertension since 1985 and 
with electrocardiographic evidence of nonspecific findings.  
However, in a March 2000 addendum, the VA examiner reviewed 
the veteran's claims file to include his service medical 
records and post service treatment records and concluded 
that the veteran's hypertension appeared to have developed 
sometime after the mid-1980s, ten years or more after his 
release from active duty.  


While noting various blood pressure readings in service, the 
examiner concluded that the veteran's hypertension was not 
as likely as not to have developed while he was in the 
service.  A medical opinion that does not link the veteran's 
hypertension to service or to symptomatology shown post 
service is not new and material evidence sufficient to 
reopen a claim.  

Duplicate copies of service medical records submitted in May 
1995 showing treatment in service for high blood pressure 
are copies of evidence previously considered and clearly are 
not new and material evidence.   Statements made by the 
veteran in May 1995 that he was taking medication for 
hypertension are repetitious of previous statements and are 
not new and material evidence.  

The medical evidence added to the record since the 1991 
rating decision is essentially cumulative in nature.  This 
medical evidence continues to show hypertension many years 
after the veteran's discharge from service.  No disease 
which has been listed as related to exposure to herbicides, 
see 38 C.F.R. § 3.309(e) above, has been diagnosed.  

Additionally, the medical evidence received since 1991 
includes no evidence of a nexus between the veteran's 
current hypertension and his military service, including 
exposure to AO.  The CAVC has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  

Therefore, the medical evidence which has been added to the 
record since 1991, although new, is not so significant by 
itself or when considered in the context of the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, it is 
not new and material evidence.  




Also of record are the veteran's own statements to the 
effect that he has hypertension due to exposure to AO.  It 
is well-established that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has not been 
submitted.  The veteran's claim of entitlement to service 
connection for hypertension, to include as due to exposure 
to AO, is not reopened.  The benefit sought on appeal 
remains denied.


Skin disorder, other than actinic keratoses of the hands 

The Board's review of the evidentiary record discloses that 
service medical records show the veteran was treated for 
eczema in service and the condition resolved.  At the August 
1976 examination for separation from active duty the veteran 
had a normal clinical evaluation for skin other than 
tattoos, an appendectomy scar and a scar on the left 
buttock.  

Post service evidence shows that the veteran sought 
treatment for tinea corporis during the period from 1983 to 
1986.  He stated in January 1995 that a rash on his legs had 
begun in 1976 but he denied ever having a dermatologist's 
referral or diagnosis.  He later testified that he 
continually had a rash from 1973 that would resolve with 
over the counter medication.  VA records show treatment of 
dermatitis of the lower extremities in July 1996 that was 
assessed as "?Neurodermatitis" and in June 1998 he had 
seborrheic dermatitis on his scalp and dermatitis on his 
lower extremities.    

Although the veteran contends that he has a skin disorder, 
other than actinic keratoses of the dorsal hand, bilateral, 
related to service, a lay person without medical training or 
experience such as the veteran is not competent to offer 
medical diagnoses or opinions on etiology.  Espiritu supra.  
For that matter VA adjudicators likewise lack competency to 
make conclusions on medical issues such as diagnosis and 
medical relationship or etiology in the absence of medical 
opinion.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A chronic disease identity was not established during 
service.  The veteran has submitted evidence of continuity 
of symptomatology but has not submitted medical evidence 
that post service complaints over the years represented a 
continuation of pathology dating to service and consistent 
with a current diagnosis.  See Savage supra.  

Evidence against the veteran's claim is the VA examiner's 
opinion in August 1999.  Issued after a thorough review of 
the record, the examiner opined that although the veteran 
has current diagnoses of skin conditions, these could not be 
related to the period of active military duty.  Although 
asteatotic eczema was present in service, it resolved with 
treatment.  In addition, none of the skin conditions 
diagnosed was linked to exposure to AO in service.  Absent 
competent medical evidence of a nexus between the claimed 
in-service disease or exposure to AO, entitlement to service 
connection is not warranted.  Hickson, supra.

Simply put, there is no competent evidence that the 
veteran's current skin disorders listed above are related to 
service.  No competent medical evidence exists of a 
relationship between any currently claimed skin disability, 
other than actinic keratoses of the dorsal hand, bilateral, 
and service, and any alleged continuity of symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1990); Savage supra.  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claim.  The competent medical evidence of record does not 
show nexus between the above stated current skin disorders 
and service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
skin disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53.

ORDER

Entitlement to service connection for white matter lesions 
of frontal, parietal and temporal brain lobes, to include as 
due to exposure to AO, is denied. 

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
hypertension, to include as due to exposure to AO, the 
appeal is denied.

Entitlement to service connection for a skin disorder, other 
than actinic keratoses of the dorsal hand, bilateral, to 
include as secondary to exposure to AO, is denied.


		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

